SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF Date of Earliest Event Reported: February 21, 2008 EXOUSIA ADVANCED MATERIALS, INC. (Exact name of registrant as specified in its charter) Texas 333-87696 76-0636625 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 1200 Soldiers Field Drive, Suite Sugar Land, TX77479 (Address of principal executive offices) (Telephone number, including area code of agent for service)(281) 313-2333 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17
